Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendment
In the amendment filed 03/02/2022, the following has occurred: claims 1, 4-5, 7, 9, 12-15, 24, and 29 have been amended, claims 3, 6, 8, 10-11, 23, 28, and 31 have been canceled, and claim 32 has been added.  Now, claims 1-2, 4-5, 7, 9, 12-18, 20-21, 24, 26-27, 29-30, and 32 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Griffin on 06/13/2022.

The application has been amended as follows: 

Please amend claim 1 as follows:
	1. 	(Currently Amended) A computer-based surgery support system comprising: 
	a network-connected mobile computing device with a processor, a user terminal that includes a dedicated graphical user interface, and a data storage device storing instructions therein, which, when executed on the processor, cause the network-connected mobile computing device to perform tasks including: 
		receiving a request to obtain surgical data relating to one or more surgical procedures, 	wherein at least a first portion of the requested surgical data is stored on a local database of one 	or more remote operating room machines that is communicatively coupled to the network-	connected mobile computing device, wherein the requested surgical data comprises diagnostic 	information, selectable settings, and 
		providing a dedicated graphical user interface that displays 
		receiving, as an input to the dedicated graphical user interface, a selected number of 	the plurality of filters;-2-S/N 14/843,649Atty. Docket No. JSV5635USCIP1 
		applying the selected 	beginning time and an end time of the procedure derived from the diagnostic information, the 	selectable settings, and the operational 
		providing the subset of the surgical data in the dedicated graphical user interface, as a 	visual output, in accordance with the filtered received request.

Please cancel claims 24, 30, and 32.

Allowable Subject Matter
Claims 1-2, 4-5, 7, 9, 12-18, 20-21, 26-27, 29 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-2, 4-5, 7, 9, 12-18, 20-21, 26-27, 29 distinguish over the prior art is the inclusion of the combination of limitations of a network-connected mobile computing device that receives a request to obtain surgical data, relating to one or more surgical procedures, stored on a local database of one or more remote operating room machines, comprising diagnostic information, selectable settings, and operational information recorded during a procedure by a phacoemulsification system, providing a dedicated GUI that displays each of the surgical data items and a plurality of filters, comprising a remote operating room machine filter, a surgical procedure filter, a surgical filter, and a data aggregation filter, receiving as input at the dedicated GUI a selected number of the filters, applying the selected filters to the requested surgical data, causing the mobile computing device to analyze the surgical data and generate a subset of the surgical data corresponding to the selected filters, the subset of surgical data including a beginning time and end time of the procedure derived from the requested surgical data, and providing the subset of the surgical data in the dedicated GUI. In particular the combination of the arrangement of the remote operating room machine that stores the recited surgical data and the network connected mobile computing device through that locally stored data is requested filtered according to the filters selected within the dedicated GUI of the mobile device differentiates form the prior art.  The closest prior art of Claus, Bentson, and Morris describes requesting and filtering surgical data through a network-connected mobile computing device.  Additionally, Laster, US Patent Application Publication No. 2017/0061375, discloses a dedicated GUI through which a user can select filters, resulting in a subset of requested surgical data.  However, Laster does not describe all of the recited filters, in combination, or that the requested data is stored locally on a remote operating room machine database.
With regard to eligibility, although filtering data is an abstract idea, the particular combination of the architecture of the network-connected mobile computing device, which accesses data stored on a local operating room machine through interaction with a dedicated GUI, amounts to significantly more than the abstract idea.  In particular, the network architecture and dedicated GUI on the mobile device are elements that provide an inventive concept.  The specification describes these elements as providing an improvements over conventional methods of accessing phacoemulsification data (see 0006 of the specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inman, International Publication No. WO 2015/054290, discloses a GUI with a look-up screen to 	search or scroll for surgical data.
Koeny et al., A New Telesupervision System Integrated in an Intelligent Networked Operating 	Room, discloses a network-connected surgical operating room to remotely view surgical data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626